UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	December 31, 2015 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 12/31/15 (Unaudited) REPURCHASE AGREEMENTS (30.6%) (a) Principal amount Value Interest in $100,000,000 joint tri-party repurchase agreement dated 12/31/15 with BMO Capital Markets due 1/4/16 - maturity value of $50,001,444 for an effective yield of 0.260% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.625% to 2.750% and due dates ranging from 7/15/16 to 1/15/25, valued at $102,003,036) $50,000,000 $50,000,000 Interest in $224,000,000 joint tri-party term repurchase agreement dated 12/31/15 with Citigroup Global Markets, Inc. due 1/7/16 - maturity value of $31,001,989 for an effective yield of 0.330% (collateralized by a U.S. Treasury bond with a coupon rate of 2.875% and a due date of 8/15/45, valued at $228,480,020) 31,000,000 31,000,000 Interest in $312,000,000 joint tri-party repurchase agreement dated 12/31/15 with Citigroup Global Markets, Inc. due 1/4/16 - maturity value of $102,003,853 for an effective yield of 0.340% (collateralized by a U.S. Treasury note and various mortgage backed securities with coupon rates ranging from 1.750% to 6.500% and due dates ranging from 8/15/23 to 10/15/45, valued at $318,240,063) 102,000,000 102,000,000 Interest in $77,500,000 tri-party repurchase agreement dated 12/31/15 with Goldman, Sachs & Co. due 1/4/16 - maturity value of $77,502,756 for an effective yield of 0.320% (collateralized by various mortgage backed securities with coupon rates ranging from 2.740% to 6.500% and due dates ranging from 12/1/18 to 3/1/45, valued at $79,050,000) 77,500,000 77,500,000 Interest in $50,000,000 tri-party repurchase agreement dated 12/31/15 with J.P. Morgan Securities, LLC due 1/4/16 - maturity value of $50,001,722 for an effective yield of 0.310% (collateralized by a U.S. Treasury note with a coupon rate of 1.375% and a due date of 2/29/20, valued at $51,001,261) 50,000,000 50,000,000 Interest in $302,971,000 joint tri-party repurchase agreement dated 12/31/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/4/16 - maturity value of $102,863,543 for an effective yield of 0.31% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 4.500% and due dates ranging from 10/1/25 to 9/1/44, valued at $309,030,420) 102,860,000 102,860,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 12/29/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/5/16 - maturity value of $28,001,633 for an effective yield of 0.300% (collateralized by a mortgage backed security with a coupon rate of 2.500% and a due date of 2/1/30, valued at $102,000,000) 28,000,000 28,000,000 Total repurchase agreements (cost $441,360,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (23.4%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Banks Funding Corporation discount notes 0.170 3/10/16 $20,000,000 $19,993,483 Federal Home Loan Banks unsec. discount notes 0.300 3/4/16 5,200,000 5,197,270 Federal Home Loan Banks unsec. discount notes 0.230 2/19/16 40,637,000 40,624,286 Federal Home Loan Banks unsec. discount notes 0.140 2/9/16 3,173,000 3,172,519 Federal Home Loan Banks unsec. discount notes 0.140 2/5/16 2,125,000 2,124,711 Federal Home Loan Banks unsec. discount notes 0.140 1/29/16 11,845,000 11,843,710 Federal Home Loan Banks unsec. discount notes 0.105 1/20/16 10,000,000 9,999,446 Federal Home Loan Mortgage Corporation unsec. discount notes 0.240 3/4/16 30,000,000 29,987,400 Federal Home Loan Mortgage Corporation unsec. discount notes 0.123 2/5/16 59,500,000 59,492,899 Federal Home Loan Mortgage Corporation unsec. discount notes 0.110 1/13/16 38,000,000 37,998,607 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 1/8/16 2,250,000 2,249,961 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.240 3/8/16 27,562,000 27,549,689 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.180 3/1/16 20,000,000 19,994,000 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.240 2/25/16 4,000,000 3,998,533 Federal National Mortgage Association unsec. discount notes 0.200 3/14/16 37,000,000 36,984,994 Federal National Mortgage Association unsec. discount notes 0.130 2/17/16 9,370,000 9,368,410 Federal National Mortgage Association unsec. discount notes 0.284 2/10/16 8,829,000 8,826,215 Federal National Mortgage Association unsec. discount notes 0.130 2/8/16 3,800,000 3,799,479 Federal National Mortgage Association unsec. discount notes 0.130 2/3/16 1,600,000 1,599,809 Federal National Mortgage Association unsec. discount notes 0.130 2/2/16 2,100,000 2,099,757 Total U.S. Government Agency Obligations (cost $336,905,178) COMMERCIAL PAPER (18.5%) (a) Yield (%) Maturity date Principal amount Value Chevron Corp. 0.240 3/1/16 $20,000,000 $19,992,000 Credit Agricole Corporate and Investment Bank/New York (France) 0.410 1/22/16 6,500,000 6,498,445 Danske Corp. (Denmark) 0.410 1/7/16 15,000,000 14,998,975 DnB Bank ASA 144A (Norway) 0.230 1/13/16 10,000,000 9,999,233 Export Development Canada (Canada) 0.310 1/21/16 11,500,000 11,498,019 Lloyds Bank PLC (United Kingdom) 0.300 2/1/16 10,000,000 9,997,417 Lloyds Bank PLC (United Kingdom) 0.280 1/4/16 10,000,000 9,999,767 National Australia Bank, Ltd. 144A (Australia) 0.400 3/3/16 15,000,000 14,989,667 Nationwide Building Society (United Kingdom) 0.360 2/4/16 10,000,000 9,996,600 Nationwide Building Society (United Kingdom) 0.242 1/7/16 9,000,000 8,999,637 Nordea Bank AB 144A (Sweden) 0.300 2/2/16 20,000,000 19,994,667 Procter & Gamble Co. (The) 0.340 1/19/16 15,000,000 14,997,450 Prudential PLC (United Kingdom) 0.280 2/8/16 23,000,000 22,993,202 Simon Property Group LP 0.220 1/6/16 2,500,000 2,499,924 Simon Property Group LP 144A 0.260 1/12/16 6,000,000 5,999,523 Skandinaviska Enskilda Banken AB (Sweden) 0.310 2/12/16 10,000,000 9,996,383 Standard Chartered Bank/New York 0.380 2/17/16 14,000,000 13,993,054 Sumitomo Mitsui Banking Corp. 144A (Japan) 0.400 2/18/16 5,000,000 4,997,333 Svenska Handelsbanken AB (Sweden) 0.330 3/7/16 20,000,000 19,987,900 Toronto-Dominion Holdings USA, Inc. 144A (Canada) 0.300 1/20/16 20,000,000 19,996,833 Wal-Mart Stores, Inc. 0.330 1/11/16 15,000,000 14,998,625 Total commercial paper (cost $267,424,654) ASSET-BACKED COMMERCIAL PAPER (9.6%) (a) Yield (%) Maturity date Principal amount Value Chariot Funding, LLC 0.190 1/13/16 $8,000,000 $7,999,493 CHARTA, LLC 0.260 1/22/16 15,000,000 14,997,725 Fairway Finance, LLC (Canada) 0.300 2/22/16 20,000,000 19,991,333 Liberty Street Funding, LLC (Canada) 0.300 1/22/16 17,000,000 16,997,025 Manhattan Asset Funding Co., LLC 144A (Japan) 0.380 1/27/16 10,000,000 9,997,256 MetLife Short Term Funding, LLC 144A 0.240 2/16/16 20,000,000 19,993,867 Old Line Funding, LLC 144A 0.411 1/15/16 13,500,000 13,500,000 Thunder Bay Funding, LLC 0.420 2/22/16 5,000,000 4,996,967 Victory Receivables Corp. (Japan) 0.280 1/21/16 15,000,000 14,997,667 Working Capital Management Co. (Japan) 0.420 1/13/16 8,750,000 8,748,775 Working Capital Management Co. (Japan) 0.420 1/12/16 6,000,000 5,999,230 Total asset-backed commercial paper (cost $138,219,338) CERTIFICATES OF DEPOSIT (8.8%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York, NY 0.270 2/8/16 $20,000,000 $20,000,000 Bank of America, NA FRN 0.404 2/1/16 20,000,000 20,001,526 Canadian Imperial Bank of Commerce/New York, NY 0.230 2/4/16 20,000,000 20,000,000 Citibank, NA 0.500 3/8/16 15,625,000 15,625,000 Credit Suisse AG/New York, NY FRN 0.561 1/4/16 6,300,000 6,300,058 National Bank of Canada/New York, NY FRN 0.521 1/15/16 14,500,000 14,500,452 Royal Bank of Canada/New York, NY FRN (Canada) 0.419 1/7/16 15,000,000 15,000,170 Westpac Banking Corp./NY FRN (Australia) 0.572 2/25/16 15,000,000 15,000,759 Total certificates of deposit (cost $126,427,965) U.S. TREASURY OBLIGATIONS (6.8%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Notes FRN (k) 0.344 1/31/17 $21,000,000 $20,999,539 U.S. Treasury Notes FRN (k) 0.330 7/31/16 17,750,000 17,750,308 U.S. Treasury Notes FRN (k) 0.329 4/30/16 17,950,000 17,950,197 U.S. Treasury Notes FRN (k) 0.313 10/31/16 18,000,000 18,000,076 U.S. Treasury Notes FRN (k) 0.305 1/31/16 23,650,000 23,649,702 Total U.S. treasury obligations (cost $98,349,822) TIME DEPOSITS (1.4%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group Ltd./Cayman Islands (Cayman Islands) 0.200 1/4/16 $13,000,000 $13,000,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.250 1/4/16 6,500,000 6,500,000 Total time deposits (cost $19,500,000) MUNICIPAL BONDS AND NOTES (1.0%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value University of Chicago Commercial Paper, Ser. A 0.400 2/4/16 $10,150,000 $10,146,168 University of Chicago Commercial Paper, Ser. A 0.280 1/7/16 5,000,000 4,999,764 Total municipal bonds and notes (cost $15,145,932) TOTAL INVESTMENTS Total investments (cost $1,443,332,889) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,442,839,704. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (k) The rates shown are the current interest rates at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 77.7% Canada 5.8 United Kingdom 4.3 Sweden 3.5 Japan 3.1 Australia 2.1 Cayman Islands 1.4 Denmark 1.0 Norway 0.7 France 0.4 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $138,219,338 $— Certificates of deposit — 126,427,965 — Commercial paper — 267,424,654 — Municipal bonds and notes — 15,145,932 — Repurchase agreements — 441,360,000 — Time deposits — 19,500,000 — U.S. government agency obligations — 336,905,178 — U.S. treasury obligations — 98,349,822 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. BMO Capital Markets Citigroup Global Markets, Inc. Goldman, Sachs & Co. J.P. Morgan Securities, LLC Merrill Lynch, Pierce, Fenner and Smith Inc. Total Assets: Repurchase agreements $50,000,000 $133,000,000 $77,500,000 $50,000,000 $130,860,000 $441,360,000 Total Assets $50,000,000 $133,000,000 $77,500,000 $50,000,000 $130,860,000 $441,360,000 Total Financial and Derivative Net Assets $50,000,000 $133,000,000 $77,500,000 $50,000,000 $130,860,000 $441,360,000 Total collateral received (pledged)##† $50,000,000 $133,000,000 $77,500,000 $50,000,000 $130,860,000 Net amount $— $— $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 26, 2016
